Case 3:18-cv-05275-RBL Document 144-20 Filed 06/26/20 Page 1 of 4




                   Exhibit 16
Case 3:18-cv-05275-RBL Document 144-20 Filed 06/26/20 Page 2 of 4
    Case 3:18-cv-05275-RBL Document 144-20 Filed 06/26/20 Page 3 of 4



     It should also be noted that virtual chips and credits, whether they are purchased
     within a bricks-and-mortar casino or online, most certainly have “value,” for both
     parties with stakes in the activity: for players, credits are valuable because they buy
     more “time on device”; for purveyors, credits have value because they lead players to
     spend more “time on device” (and therefore, more money).

    Third, just like traditional casinos managers, staff of Big Fish Games track different
     player “tiers” and reach out personally to those who play at the higher tiers, often
     prompting them to return to play.

    Fourth, Big Fish Casino is a game that uses incentive strategies identical to those used
     in casinos on traditional slots – for instance, the free initial allotment of chips.
     Although Big Fish Games points to free play to argue that its game is not a form of
     gambling like a slot machine, in fact the offering of “free play” has become a common
     feature of casino slot machines—because it is a proven way to further invest players in
     the game, increase their time on device, and thus increase game revenue over time.

    Fifth, Big Fish Casino and games like it draw from the same repertoire of
     mathematical game algorithms as traditional slot machines do, including such
     compelling effects as “false wins” (where players are given a chance to bet on
     multiple lines and, when they win on only one or two of those lines, are given the
     audio-visual feedback of “winning” when, in fact, they have net lost – by earning back
     fewer chips than they bet). This mathematical design is profitable to gambling
     purveyors because it masks the slow erosion of player credits (money) over time,
     giving the impression that credits are being replenished to allow more play when, in
     fact, credits are steadily diminishing. Games like Big Fish Casino are designed
     according to a algorithmic formula that has been honed for years, and that serves the
     purpose of extracting continuous value from customers.

    Finally, Big Fish Games alleges that its games are not gambling because people can’t
     “cash out” their winnings during play. As a longtime researcher of slot machine
     technology and gambling addiction, I find this to be the weakest of the company’s
     arguments, for one key reason that often escapes legislators and the public: Namely,
     the fact that for regular players of slot machines and mobile games alike (and most
     certainly for addicts of those games), winning money is not the point; rather, the point
     is continuing to play.

     Over years of interviewing gamblers, it became clear to me that regular gamblers are
     seeking exactly what the purveyors are offering: time on device, or as gamblers often
     call it “the machine zone.” The machine zone is a psychologically compelling
Case 3:18-cv-05275-RBL Document 144-20 Filed 06/26/20 Page 4 of 4



 dissociative state in which players are suspended, as if out of time and space, free of
 worldly concerns and anxieties as long as they stay in motion and continue to play. To
 that end, players purchase credits to keep playing until they have none left; even
 winnings along the way are a means to that end. When regular casino slot machine
 players are interrupted before their credits have run out, they will typically keep those
 credits on their player cards, or on a paper ticket that the machine ejects, and will then
 return to play them another time.

 To emphasize: in the case of traditional slot machines, the act of cashing out is neither
 gamblers’ intention nor game designers’ intention; the game, played as intended by
 designers, means that it is played until credits have run dry—so that more will be
 purchased. Just as on mobile apps.
